       Case 4:19-cr-00014-CDL-MSH Document 51 Filed 07/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA            :
                                    :               CASE NO. 4:19-CR-14-CDL
v.                                  :
                                    :
JEFFREY FLAKES,                     :
      Defendant                     :
___________________________________ :


         ORDER GRANTING A CONTINUANCE OF PRETRIAL CONFERENCE
                              AND TRIAL

        The Government has filed a motion to continue the pretrial conference and trial of this

action. The Defendant does not oppose the continuance of this case to the January 2021 term.

The Court finds that the circumstances set forth in the Government’s motion warrant the granting

of the motion for continuance, and that the period of the continuance shall be excluded in

determining the speedy trial deadline under the Speedy Trial Act, 18 U.S.C. §§ 3161. The

Defendant’s and public’s interest in a speedier trial is outweighed by the ends of justice which

require this continuance.

        Accordingly, the pending pretrial conference is canceled; this case is continued to the

Court’s January 2021 trial calendar; and a pretrial conference shall be rescheduled prior to that

trial term.


        SO ORDERED, this 31st day of July, 2020.



                                             _S/_Clay D. Land________________
                                             HONORABLE CLAY D. LAND
                                             UNITED STATES DISTRICT COURT
